We concur in reversal of the judgment, but we do not agree that the acts of Berry Blankenship during the night of the homicide and subsequent thereto could be used as evidence against appellant; nor could his acts and movements on the day following be so used. Appellant was in no way connected with said acts or movements, and not bound by them. These matters were not res gestae, were acts of a "third party," not suggested by or known to or by appellant. Appellant was guilty, if at all, by reason of his act and intent, and not by what Blankenship did not do or what he did after the separation of the parties. *Page 455